


Exhibit 10.(k)

 

CUMMINS ENGINE COMPANY, INC.

SENIOR EXECUTIVE TARGET BONUS PLAN

(As amended February 12, 2001)

 

1.  Purpose.  The Senior Executive Bonus Plan is designed to (i) reinforce the
financial objectives of the Company in the minds of senior executives,
(ii) attain and maintain a leadership position for the Company in its method of
compensating its senior executives consistent with the relative size of the
Company, the industry in which the Company competes, and the relative
performance of its senior executives, (iii) recognize the performance of the
Company as a whole, maximizing the contributions of the Company’s various
businesses, and (iv) reward both team and individual performance.  The Plan is
an incentive plan providing compensation that varies with the financial results
of the Company.

 

2.                                       Philosophy.  Bonus payments should
relate to the importance of the executive’s position in influencing Company
performance, the financial performance of the Company during a Quarter, and the
performance of the individual during that Quarter.  Bonus payments should
encourage and promote outstanding decisions and efforts by teams and individuals
for the benefit of the Company.

 

3.                                       Definitions.

 

(a)                                  “Base Salary” means the salary paid to a
Participant during a Quarter, exclusive of allowances, incentive pay, reimbursed
expenses, fringe benefits and other similar forms of payment.

 

(b)                                 “Compensation Committee” or “Committee”
means the Compensation Committee of the Board of Directors of the Company.

 

(c)                                  “Company” means Cummins Engine
Company, Inc.

 

(d)                                 “Participant” means the Company’s Chief
Executive Officer and other executive officers designated by the Compensation
Committee.

 

(e)                                  “Performance Measure” means the Company’s
return on equity, return on sales, net income, sales growth, return on assets,
total shareholder return, free cash flow, or a combination thereof.

 

(f)                                    “Plan” means the Senior Executive Bonus
Plan described herein.

 

(g)                                 “Plan Year” means the Company’s fiscal year;
provided however, that the first Plan Year includes only three Quarters
beginning April 3, 1995.

 

(h)                                 “Quarter” means a fiscal quarter of the
Company.

 

(i)                                     “Target Bonus” means an incentive bonus
amount described in section 7 of the Plan.

 

(j)                                     “Target Bonus Percentage” means a
percentage of the Participant’s Base Salary intended to be paid as a Target
Bonus under the Plan.

 

4.                                       Eligibility.  The Compensation
Committee shall designate the Participants each Plan Year and establish the
Target Bonus Percentage applicable to each Participant.  The Commmittee shall
have the power to change the Target Bonus Percentage of a Participant or remove
one or more Participants from the Plan.

 

5.                                       Target Bonus Percentage.  On or before
the 20th day of each Quarter during which a Target Bonus may be earned, each
Participant will be informed of his or her applicable Target Bonus Percentage. 
The Target Bonus Percentage assigned to each Participant by the Committee shall
be based on

 

--------------------------------------------------------------------------------


 

various criteria applicable to the Participant including, but not limited to
(i) the scope and breadth of the Participant’s management position,
(ii) opportunity for independent thought and action, (iii) effect on the
Company’s financial performance, (iv) role in decision-making, (v) working
relationships within the Company, and (vi) the level of compensation prevailing
in the industry in which the Company competes.

 

6.                                       Bonus Payout Schedule.  On or before
the 20th day of each Plan Year, a Bonus Payout Schedule will be calculated by
the Committee and communicated to Participants.  The Bonus Payout Schedule will
specify the Performance Measure and the performance level against the measure
during the Quarter required to achieve each payout factor (“Bonus Factor”).  
The “Target Performance” is that performance which provides a 1.0 Bonus Factor.

 

7.                                       Target Bonus.  A Target Bonus is
calculated for each Participant by multiplying Base Salary times the Target
Bonus Percentage designated for the Participant.

 

8.                                       Earned Bonus.  Performance during the
Quarter in excess of the Target Performance or performance less than the Target
Performance will result in an increased or diminished bonus, respectively, from
the Target Bonus communicated to the Participant.  The “Earned Bonus” will be
calculated by multiplying the Target Bonus Percentage times the Participant’s
Base Salary times the Bonus Factor associated with the actual performance for
that Quarter as specified in the Bonus Payout Schedule in effect for the Plan
Year containing the Quarter.  In no event may a Participant receive an Earned
Bonus for any Quarter in excess of $750,000.

 

9.                                       Change in Accounting Standards.  For
purposes of determining the Bonus Factor, the Company’s actual performance under
the Performer Measure will exclude extraordinary charges and credits which
result from a change in accounting standards of the Company.

 

10.                                 Adjustment for Individual Performance.  The
Earned Bonus will be the bonus paid, except in unusual circumstances where poor
individual performance justifies a reduced bonus.

 

11.                                 Termination of Employment.  During any
Quarter that a Participant’s employment is voluntarily or involuntarily
terminated, including termination due to death, disability or retirement, the
amount of the Earned Bonus for that Quarter will be paid to the Participant or
his or her legal representative or estate, whichever is applicable.

 

12.                                 Bonus Distribution Date.  Any Earned Bonus
will be distributed as soon as practicable following the determination of actual
performance and written certification by the Compensation Committee that the
performance level with respect to a bonus payable to the Participant has been
met.  In general, the Earned Bonus will be distributed approximately six
(6) weeks following the end of the Quarter in which earned; provided however,
payments under the Plan may be deferred pursuant to the Company’s Deferred
Compensation Plan.

 

13.                                 Administration.  The Plan shall be
administered by the Compensation Committee.  No member of the Committee shall be
eligible to receive a bonus under this Plan while serving on the Committee.  The
Committee shall have authority to interpret the Plan and to establish, amend and
rescind rules and regulations for the administration of the Plan, and all such
interpretations, rules and regulations shall be conclusive and binding on all
persons.  Notwithstanding any other provision of the Plan to the contrary, the
Committee may impose such conditions on participation in and bonuses under the
Plan as it deems appropriate.

 

14.                                 Optional Administration as Annual Plan.  The
Plan is designed to operate primarily as a quarterly plan, measuring Company
performance and paying Target Bonuses on the basis of quarterly results.  From
time-to-time, however, the Committee may, in its sole discretion determine it
wishes to measure performance and pay Target Bonuses on the basis of a Plan
Year.  In the event such a determination is made, all references contained in
this Plan to the term “Quarter” shall be deemed to mean

 

--------------------------------------------------------------------------------


 

“Plan Year” as the context requires, and the maximum Earned Bonus referenced in
section 8 of the Plan shall be increased to $3,000,000.

 

15.                                 Effective Date.                  The Plan
shall be effective for Quarters beginning April 3, 1995, subject to its approval
by the Company’s shareholders.

 

16.                                 Amendment and Termination.  The Board of
Directors may at any time amend, modify, alter or terminate this Plan.

 

17.                                 Governing Law.  This Plan and all
determinations made and actions taken pursuant hereto, shall be governed by the
laws of the State of Indiana and construed accordingly.

 

18.                                 Miscellaneous.  There shall be no bonus pool
or cumulative bonus pool.  This Plan is based upon the number of Participants,
the Target Bonus Percentages, the Bonus Factors and the Base Salaries of the
Participants.

 

--------------------------------------------------------------------------------
